UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-6062


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

TIMOTHY EARL WASHINGTON,

                      Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Patrick Michael Duffy, Senior
District Judge. (2:08-cr-00416-PMD-1)


Submitted:   March 26, 2013                 Decided:   March 29, 2013


Before DUNCAN, FLOYD, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Timothy Earl Washington, Appellant Pro Se. Sean            Kittrell,
Assistant United States Attorney, Charleston, South        Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Timothy Earl Washington seeks to appeal the district

court’s    order    dismissing       as    untimely      his    28    U.S.C.A.    §   2255

(West Supp. 2012) motion.            The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28     U.S.C.      § 2253(c)(1)(B)          (2006).             A     certificate       of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                        28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner     satisfies        this        standard       by       demonstrating       that

reasonable      jurists      would        find    that      the      district    court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                    When the district court

denies     relief      on    procedural          grounds,       the    prisoner       must

demonstrate     both    that      the     dispositive         procedural    ruling     is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that     Washington         has    not      made      the       requisite        showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials



                                            2
before   the   court   and   argument   would   not   aid   the   decisional

process.



                                                                   DISMISSED




                                    3